Citation Nr: 0408641	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for right wrist 
fracture residuals, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975, and from July 1977 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted a compensable rating of 10 percent for right 
wrist fracture residuals.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) applies in 
this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  During his hearing of September 2003, the veteran 
testified that he was last treated four months beforehand, 
and that he had an appointment scheduled the day after the 
hearing.  However, the records are not associated with the 
claims file.  Under the VCAA, records from a Federal 
department or agency need to be obtained, the new law 
requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  With 
regard to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, 
written evidence must be secured to that effect, and 
appropriate notice provided in accordance with the VCAA.  See 
38 U.S.C. § 5103A (West 2002).  Therefore, the more recent VA 
treatment records should be secured and associated with the 
claims folder.  

During the September 2003 hearing, the veteran also asserted 
that his condition had worsened since the last VA examination 
of June 2001.  Under appropriate circumstances, the duty to 
assist includes conducting a thorough and contemporaneous 
medical examination.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

A review of the veteran's May 2003 substantive appeal and 
personal hearing testimony of September 2003, reveals his 
assertions that he is unemployable due to the right wrist 
disability.  The 10 percent rating assigned for the right 
wrist disability does not meet the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a).  Nevertheless, 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration, all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(b).  The Board does 
not have jurisdiction to authorize an extra-schedular rating 
or adjudicate the issue of a total rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, 
VA's General Counsel has held that the question of 
entitlement to a total rating based on individual 
unemployability is not inextricably intertwined with the 
question of entitlement to a higher schedular rating, and 
that the proper method of returning the case to the RO for 
further action is by remand rather than referral.  VAOPGCPREC 
6-96.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the VBA 
AMC for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The VBA AMC should procure copies of 
the most recent VA treatment records, 
dated from 2001 to the present.  Once 
secured, the records must be associated 
with the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims folder.  If, after making 
reasonable efforts to obtain named 
records the VBA AMC is unable to secure 
same, the VBA AMC must notify the veteran 
and (a) identify the specific records the 
VBA AMC is unable to obtain; (b) briefly 
explain the efforts that the VBA AMC made 
to obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  After completion of the above action, 
the veteran should be afforded a VA 
examination to determine the nature and 
severity of his right wrist disability.  
The VA examiner should be provided with 
the claims file and copy of this remand, 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and copies of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215, as well 
as any other applicable Diagnostic Codes.  
The examiner should acknowledge such 
review in the examination report.  All 
findings, opinions and bases therefore 
should be set forth in detail.  The 
examiner should state the findings in 
terms consistent with the applicable 
criteria.  Specifically, the examiner 
should provide ranges of motion of the 
right wrist.  The examiner should address 
evidence of pain, weakened movement, 
excess fatigability, or incoordination 
and determine the level of associated 
functional loss in light of 38 C.F.R. § 
4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests as the 
examining physician deems necessary 
should be performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The report should 
explicitly reflect the review by the 
physician of all pertinent information in 
the claims folder, and should include a 
complete rationale for all opinions 
expressed.  The examination report should 
be typed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The VBA AMC should review the 
requested examination reports to ensure 
they are responsive to and in complete 
compliance with the Board's development 
and if it is not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  The VBA AMC should adjudicate the 
issue of entitlement to an increased 
rating for residuals of a right wrist 
fracture in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 (2003).  
The claim for a total disability rating 
based on individual unemployability 
should be submitted to the Director of 
the Compensation and Pension Service for 
extraschedular consideration in the 
manner prescribed in 38 C.F.R. § 4.16(b).  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


